DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 12/9/2021.
Claims 2-21 are pending. Claims 2-21 have been examined and are rejected. 


Priority
This application is a continuation of application 17/064,161 filed on 10/6/2020, now patent 11,178,088.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/9/2021 and 5/18/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,178,088. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See MPEP § 804.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 6-8, 10-11, 14-16, & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dhaliwal et al. (US 2021/0133681 A1) in view of Morichere-Matte et al. (US 2017/0371527 A1) hereinafter referenced as Mori.
With regard to Claim 2, Dhaliwal teaches:
A system associated with a channel-based communication platform, the system comprising: one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
causing one or more user interface elements associated with the one or more snippets of content to be presented via a user interface of a client of the user, (an At-A-Glance (AAG) View user interface related to a collaboration platform that gives a quick overview of all updates for a user in the order they come [Dhaliwal: 0193; Figs. 16-17]); 
wherein each snippet of content of the one or more snippets of content comprises an audiovisual file associated with an individual user; (posts may include textual content or multimedia content such as images, videos, audios, and other documents [Dhaliwal: 0100]);
and wherein the one or more user interface elements are presented via an aggregate presentation associated with at least one of multiple group-based communication channels or multiple group-based workspaces; (At-A-Glance (AAG) View is the widest of the conversation scopes and receives updates from all collaborations a user is participating in [Dhaliwal: 0073]);
receiving, from the client, a request to view a snippet of content of the one or more snippets of content and causing the snippet of content to be presented by the client via the user interface associated with the channel-based communication platform, wherein the snippet of content is viewable via (i) each of the multiple group-based communication channels or (ii) each of the multiple group-based workspaces; (a user may click a Go to Conversation Control to navigate to the Conversation view where they can create posts and add comments and replies [Dhaliwal: 0194]).

However, Dhaliwal does not teach (where underlining indicates the portion of each limitation not taught):
based at least in part on a determination that a user of the channel-based communication platform is permitted to access one or more snippets of content provided by one or more other users of the channel-based communication platform, causing one or more user interface elements associated with the one or more snippets of content to be presented via a user interface of a client of the user.
	
In a similar field of endeavor involving , Mori discloses:
based at least in part on a determination that a user of the channel-based communication platform is permitted to access one or more snippets of content provided by one or more other users of the channel-based communication platform, causing one or more user interface elements associated with the one or more snippets of content to be presented via a user interface of a client of the user; (associating multiple contacts into a sub-set group such that the user may interact with the members of the group exclusively within the zone afforded their group such as by initiating new comments and posts [Mori: 0028-30]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhaliwal in view of Mori in order to provide channel-based communication platform permissions in the system of Dhaliwal. 
One of ordinary skill in the art would have been motivated to combine Dhaliwal with Mori as doing so would a user to interact with members of a group exclusively, rather than having communications with the group exposed to the user's larger set of connections [Mori: 0028].

With regard to Claim 3, Dhaliwal-Mori teaches:
The system as claim 2 recites, wherein the one or more user interface elements are arranged in the user interface based on at least one of a date, a time, a topic, a communication channel, a workspace, or a relevance metric; (At-A-Glance (AAG) View receives updates from all collaborations a user is participating in, wherein the updates are presented in chronological order as they are received with most recently received updates at the top [Dhaliwal: 0073]).

With regard to Claim 6, Dhaliwal-Mori teaches:
The system as claim 2 recites, the operations further comprising: receiving a new snippet of content from the user or another user of the one or more users of the channel-based communication platform; and based at least in part on the determination, causing the new snippet of content to be presented via the user interface; (user updates are presented in chronological order as they are received with most recently received updates at the top [Dhaliwal: 0072; Figs. 16-17]).

With regard to Claim 7, Dhaliwal-Mori teaches:
The system as claim 6 recites, the operations further comprising causing an updated user interface element associated with the new snippet of content to be presented via the user interface, wherein the updated user interface element is associated with the new snippet of content and a previously provided snippet of content; (user updates are presented in chronological order as they are received with most recently received updates at the top [Dhaliwal: 0072; Figs. 16-17]).

With regard to Claim 8, Dhaliwal-Mori teaches:
The system as claim 6 recites, the operations further comprising causing a new user interface element associated with the new snippet of content to be presented via the user interface; (user updates are presented in chronological order as they are received with most recently received updates at the top [Dhaliwal: 0072; Figs. 16-17]).

With regard to Claims 10-11, 14-16, & 18-19, they appear substantially similar to the limitations recited by claims 2-3 & 6-8 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 10-11, 14-16, & 18-19 are rejected for the same reasons as set forth in claims 2-3 & 6-8. 


Claims 4-5, 12-13, & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dhaliwal et al. (US 2021/0133681 A1) in view of Morichere-Matte et al. (US 2017/0371527 A1) hereinafter referenced as Mori as applied to Claims 2, 10, & 18 above, and further in view of Eliason et al. (US 2020/0296147 A1).
With regard to Claim 4, Dhaliwal-Mori teaches:
The system as claim 2 recites, wherein the snippet of content is presented with a selectable control that, when selected, enables selection of a reaction, and the operations further comprising: receiving a second indication of a second selection of the reaction; and causing the second indication to be presented in association with the one or more user interface elements; (each entry in a conversation may include a header that contains a control to like/unlike an entry [Dhaliwal: 0158; Fig. 17]).

However, Dhaliwal-Mori does not teach (where underlining indicates the portion of each limitation not taught):
wherein the snippet of content is presented with a selectable control that, when selected, enables selection of a reaction from a menu of reactions, and the operations further comprising: receiving a first indication of a first selection of the selectable control; causing the menu of reactions to be presented via the user interface; receiving a second indication of a second selection of the reaction from the menu of reactions; and causing the second indication to be presented in association with the one or more user interface elements.
	
In a similar field of endeavor involving a real-time collaboration tool, Eliason discloses:
wherein the snippet of content is presented with a selectable control that, when selected, enables selection of a reaction from a menu of reactions, and the operations further comprising: receiving a first indication of a first selection of the selectable control; causing the menu of reactions to be presented via the user interface; receiving a second indication of a second selection of the reaction from the menu of reactions; and causing the second indication to be presented in association with the one or more user interface elements; (a user may interact with a sentiment button 394f to display a menu of selectable sentiments, wherein a selected collaboration input for a sentiment specifies a content element related to the sentiment and the collaboration system provides the sentiment information to each participant system and at least one collaboration application displays the sentiment in association with the content element [Eliason: 0122-24; 0138-39; Figs. 3F-3G]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhaliwal-Mori in view of Eliason in order to provide a selectable control that causes a menu of reactions to be presented via the user interface in the system of Dhaliwal-Mori. 
One of ordinary skill in the art would have been motivated to combine Dhaliwal-Mori with Eliason as doing so would provide a number of common sentiments to be displayed to a user thereby allowing the user to efficiently express their reaction to a particular post. 

With regard to Claim 5, Dhaliwal-Mori-Eliason teaches:
The system as claim 4 recites, the operations further comprising causing the second indication to be presented in association with the snippet of content via the user interface when the snippet of content is viewed by the one or more other users; (each entry in a conversation may include a header that contains a control to like/unlike an entry [Dhaliwal: 0158; Fig. 17]. Eliason teaches a selected collaboration input for a sentiment specifies a content element related to the sentiment and the collaboration system provides the sentiment information to each participant system and at least one collaboration application displays the sentiment in association with the content element [Eliason: 0123]).

With regard to Claims 12-13 & 20-21, they appear substantially similar to the limitations recited by claims 4-5 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 12-13 & 20-21 are rejected for the same reasons as set forth in claims 4-5.


Claims 9 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dhaliwal et al. (US 2021/0133681 A1) in view of Morichere-Matte et al. (US 2017/0371527 A1) hereinafter referenced as Mori as applied to Claims 2 & 10 above, and further in view of Martinazzi et al. (US 2017/0142055 A1).
With regard to Claim 9, Dhaliwal-Mori teaches the system as claim 2 recites, but does not teach:
wherein the one or more snippets of content are associated with a sequence, and the operations further comprising: based at least in part on receiving the request to view the snippet of content, causing the one or more snippets of content to be presented in the sequence without further input from the user.
	
In a similar field of endeavor involving creation of media compositions for distribution to a media composition distribution group, Martinazzi discloses:
wherein the one or more snippets of content are associated with a sequence, and the operations further comprising: based at least in part on receiving the request to view the snippet of content, causing the one or more snippets of content to be presented in the sequence without further input from the user; (a user may select a composition preview to initiate play of a previewed media composition, wherein when multiple unplayed media compositions are available, they may automatically play in sequence [Martinazzi: 0054-56; Fig. 3B]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhaliwal-Mori in view of Martinazzi in order to cause one or more snippets of content to be presented in sequence without further input from the user in the system of Dhaliwal-Mori. 
One of ordinary skill in the art would have been motivated to combine Dhaliwal-Mori with Martinazzi as doing so would allow a number of unplayed compositions to be decreased while minimizing required interactions of the user.

With regard to Claim 17, it appears substantially similar to the limitations recited by claim 9 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 17 is rejected for the same reasons as set forth in claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Torres et al. (US 2018/0121849 A1) which teaches a personalized aggregated activity feed. 

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446